Title: To Alexander Hamilton from Samuel Osborn, 27 August 1799
From: Osborne, Samuel
To: Hamilton, Alexander


          
            Sir,
            New York August 27th 1799
          
          I have received your note of the 26th. inst I shall neither come myself nor shall I send any person to take a copy of the proceedings in my case—I have demanded of the Secretary of War a Copy and I expect the demand will be complied with as a positive law authorizes me to make it—I shall however Sir make no objections to a copy furnished by you with your official Signature—
          With great consideration I am Sir Yr Obedt Servt
          
            Sam Osborn
          
          Genl. Hamilton
        